FILED
                             NOT FOR PUBLICATION                             OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BERNARDINA L. DE VERA, a.k.a                     No. 10-70838
GRACE OCAMPO
        Petitioner,                              Agency No. A072-690-262

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Bernardina L. De Vera, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and voluntary departure. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings

and review de novo its legal conclusions. Santos-Lemus v. Mukasey, 542 F.3d 738,

742 (9th Cir. 2008). We deny the petition for review.

      De Vera contends that a member of the New People’s Army (“NPA”)

threatened and pursued her because he wanted to marry her, but she refused

because she was against the principles of the NPA. Substantial evidence supports

the agency’s conclusion that De Vera failed to establish past persecution or a well-

founded fear of future persecution on account of a protected ground. See INS v.

Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); cf. Deloso v. Ashcroft, 393 F.3d 858,

864-66 (9th Cir. 2005) (Filipino anti-communist was targeted on account of both

political opinion and revenge). Accordingly, De Vera’s asylum and withholding of

removal claims fail.

      In addition, De Vera’s claim that the BIA required her to produce a valid

passport to be eligible for voluntary departure is belied by the record. In

accordance with 8 U.S.C. § 1229c(b) and 8 CFR § 1240.26(b)(3), (c)(2), the BIA

required De Vera to provide unexpired travel authorization. Additionally, we

reject De Vera’s claim that the BIA violated her due process rights by imposing a

new proof requirement without prior notice because it is not supported. See Lata v.




                                           2                                  10-70838
INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error to establish a

due process violation); 8 U.S.C. § 1229c(b)(1)(D); 8 C.F.R. § 1240.26(c)(2).

      PETITION FOR REVIEW DENIED.




                                         3                                     10-70838